
	
		III
		112th CONGRESS
		1st Session
		S. RES. 268
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2011
			Mr. Enzi (for himself,
			 Mr. Barrasso, Mr. McConnell, Mr.
			 Reid, Mr. Akaka,
			 Mr. Alexander, Ms. Ayotte, Mr.
			 Baucus, Mr. Begich,
			 Mr. Bennet, Mr.
			 Bingaman, Mr. Blumenthal,
			 Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mrs. Feinstein, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mrs. Hagan,
			 Mr. Harkin, Mr.
			 Hatch, Mr. Heller,
			 Mr. Hoeven, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Inouye,
			 Mr. Isakson, Mr. Johanns, Mr. Johnson
			 of Wisconsin, Mr. Johnson of South
			 Dakota, Mr. Kerry,
			 Mr. Kirk, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Relative to the death of the Honorable
		  Malcolm Wallop, former Senator for the State of Wyoming.
	
	
		Whereas Malcolm Wallop served in the Wyoming House of
			 Representatives from 1969 to 1972, and in the Wyoming Senate from 1973 to
			 1976;
		Whereas Malcolm Wallop represented the people of the State
			 of Wyoming in the United States Senate with distinction for 18 years, from 1977
			 to 1995;
		Whereas, while serving in the Senate, Malcolm Wallop
			 championed the development of space-based anti-missile defense, supported
			 legislation to reduce inheritance and gift taxes, fought to restore fish
			 habitats in the United States, and opposed the control of the water resources
			 of the State of Wyoming by the Federal Government;
		Whereas Malcolm Wallop created the Congressional Award
			 Program in 1979 as a challenge to young people throughout the United States to
			 change the world around them through personal initiative, achievement, and
			 service;
		Whereas, in 1984, Malcolm Wallop coauthored section 1014
			 of the Tax Reform Act of 1984 (Public Law 98-369; 98 Stat. 1015), commonly
			 known as the Wallop-Breaux Amendment, which remains today as the leading
			 legislative initiative for sport fish restoration in the United States;
		Whereas Malcolm Wallop served as chairman of the Select
			 Committee on Ethics, ranking member of the Committee on Energy and Natural
			 Resources and the Committee on Armed Services, chairman of the Senate Steering
			 Committee, and was the first nonlawyer in the history of the Senate to serve on
			 the Committee on the Judiciary;
		Whereas, after retiring from the Senate, Malcolm Wallop
			 founded the Frontiers of Freedom Institute to continue addressing the issues he
			 championed as a Senator and to ensure that the ideals he espoused were not
			 forgotten; and
		Whereas the hallmarks of Malcolm Wallop's public service
			 were conservatism, civility, and working for the western way of life: Now,
			 therefore, be it
		
	
		That—
			(1)the Senate has
			 heard with profound sorrow and deep regret the announcement of the death of the
			 Honorable Malcolm Wallop, former member of the Senate; and
			(2)the Secretary of
			 the Senate communicate this resolution to the House of Representatives and
			 transmit an enrolled copy of this resolution to the family of the
			 deceased.
			
